OPINION OF THE COURT
Per Curiam.
The respondent was admitted to the practice of law by this court on October 25, 1950.
In this proceeding the Special Referee sustained one charge of professional misconduct which alleged that the respondent was guilty of neglect of a legal matter entrusted to him. The respondent was retained in 1976 to handle an estate matter. From December 1976 until June 1985, the respondent failed to file Federal and New York State estate tax returns as a result of which he was relieved as the attorney in 1985.
After reviewing all of the evidence, we are in full agreement with the report of the Special Referee and find the respondent guilty of the misconduct outlined above. The petitioner’s motion to confirm the report of the Special Referee is granted.
In determining an appropriate measure of discipline to be imposed, the court notes that in 1969 the respondent was suspended from the practice of law for one year, inter alia, for neglecting an estate (Matter of Keenan, 32 AD2d 420) and was admonished by the Departmental Disciplinary Committee for the Appellate Division, First Department, in May 1985 for the neglect of two estate matters. Accordingly, the respondent is suspended from the practice of law for a period of two years commencing October 1, 1989, and continuing until further order of this court.
Thompson, J. P., Lawrence, Kunzeman, Rubin and Fiber, JJ., concur.
*3Ordered that the petitioner’s motion to confirm the report of the Special Referee is granted; and it is further,
Ordered that the respondent is suspended from the practice of law for a period of two years commencing October 1, 1989, and continuing until the further order of this court, with leave to respondent to apply for reinstatement after the expiration of that period of two years upon furnishing satisfactory proof (a) that during that period he has actually refrained from practicing law or attempting to practice as an attorney and counselor-at-law, (b) that he has fully complied with this order and with the terms and provisions of the written rules governing the conduct of disbarred, suspended and resigned attorneys (22 NYCRR 691.10), and (c) that he has otherwise properly conducted himself; and it is further,
Ordered that pursuant to Judiciary Law § 90, during the period of suspension and until the further order of this court, the respondent Thomas J. Keenan is commanded to desist and refrain, (1) from practicing law in any form, either as principal or agent, clerk or employee of another, (2) from appearing as an attorney and counselor-at-law before any court, Judge, Justice, board, commission or other public authority, (3) from giving to another an opinion as to the law or its application, or any advice in relation thereto, and (4) from holding himself out in any way as an attorney and counselor-at-law.